June 15, 2016
                                STATE OF MINNESOTA
                                                                             Omc::EOF
                                  IN SUPREME COURT                       ArrBJAIECcutU


                                         A15-1930


In re Petition for Disciplinary Action against
Paul Joseph Bosman, a Minnesota Attorney,
Registration No. 0388865.



                                         ORDER

       By order filed on March 2, 2016, we suspended respondent Paul Joseph Bosman

from the practice of law for a minimum of 60 days, effective March 16, 2016. Respondent

has filed an affidavit seeking reinstatement in which he states that he has fully complied

with the terms of the suspension order, except for successful completion of the professional

responsibility portion of the state bar examination. The Director of the Office of Lawyers

Professional Responsibility does not oppose the request.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED THAT:

       1.     Respondent Paul Joseph Bosman is conditionally reinstated to the practice of

law in the State of Minnesota, subject to his successful completion of the professional

responsibility portion of the state bar examination, and is placed on disciplinary probation

for 2 years, subject to the following conditions:

       (a)   Respondent shall cooperate fully with the Director's Office in its efforts to
       monitor compliance with this probation. Respondent shall promptly respond to the
       Director's correspondence by its due date. Respondent shall provide the Director
with a current mailing address and shall immediately notify the Director of any
change of address. Respondent shall cooperate with the Director's investigation of
any allegations of unprofessional conduct that may come to the Director's attention.
Upon the Director's request, respondent shall provide authorization for release of
information and documentation to verify respondent's compliance with the terms of
this probation.

(b)   Respondent shall abide by the Minnesota Rules of Professional Conduct.

(c)    Respondent shall not work as a solo practitioner during the period of this
probation.

(d)    Respondent shall maintain total abstinence from alcohol and other mood-
altering chemicals, except that respondent may use prescription drugs in accordance
with the directions of a prescribing physician who is fully advised of respondent's
chemical dependency before issuing the prescription.

(e)    Respondent shall attend weekly meetings of Alcoholics Anonymous or other
abstinence-based recovery support group or program acceptable to the Director.
Respondent shall, by the tenth day of each month, without a specific reminder or
request, submit to the Director an attendance verification on a form provided by the
Director, which provides the name, address, and telephone number of the person
personally verifying the attendance. Such attendance verification shall also, upon
request, be provided to the respondent's supervisor, if any.

(f)   Respondent is not currently practicing law. Should respondent decide to
resume the practice of law, he will notify the Director of that fact not less than 4
weeks before doing so, at which time the following additional conditions will
become effective for the balance of respondent's probation:

       i.     Respondent shall be supervised by a licensed Minnesota attorney,
       appointed by the Director, to monitor compliance with the terms of this
       probation. Respondent shall not resume handling client matters until such
       supervisor has been appointed. Respondent shall provide the Director with
       the names of four attorneys who have agreed to be nominated as respondent's
       supervisor within 2 weeks of respondent notifying the Director of his intent
       to resume the practice of law. If, after diligent effort, respondent is unable
       to locate a supervisor acceptable to the Director, the Director shall seek to
       appoint a supervisor. Until a supervisor has signed a consent to supervise,
       respondent shall, on the first day of each month, provide the Director with an
       inventory of active client files as described in paragraph ii below.
       Respondent shall make active client files available to the Director upon
       request.



                                      2
              ii.     Respondent shall cooperate fully with the supervisor's efforts to
              monitor compliance with this probation. Respondent shall contact the
              supervisor and schedule a minimum of one in-person meeting per calendar
              quarter. Respondent shall submit to the supervisor an inventory of all active
              client files by the first day of each month during the probation. With respect
              to each active file, the inventory shall disclose the client name, type of
              representation, date opened, most recent activity, next anticipated action, and
              anticipated closing date. Respondent's supervisor shall file written reports
              with the Director at least quarterly, or at such more frequent intervals as the
              Director may reasonably request.

       2.     By March 2, 2017, respondent shall comply with Rule 18(e)(3), Rules on

Lawyers Professional Responsibility (RLPR), by filing with the Clerk of Appellate Courts

and serving upon the Director proof of respondent's successful completion of the

professional responsibility portion of the state bar examination. Failure to do so shall result

in automatic re-suspension pending proof of successful completion of the examination,

pursuant to Rule 18(e)(3 ), RLPR.

       Dated: June 15, 2016



                                                   David R. Stras
                                                   Associate Justice




                                              3